Citation Nr: 1002087	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  07-01 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar strain, 
claimed as a back condition, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for bilateral foot 
condition, including bilateral pes planus, to include as due 
to an undiagnosed illness.  

3.  Entitlement to service connection for a left knee 
condition, to include as due to bilateral pes planus and/or 
an undiagnosed illness.  

4.  Entitlement to service connection for a right knee 
condition, to include as due to bilateral pes planus and/or 
as an undiagnosed illness.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, including undiagnosed memory loss, also 
claimed as posttraumatic stress disorder (PTSD) bipolar 
disorder, schizophrenia, and major depressive disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to March 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

Following a review of the Veteran's personnel records, the RO 
determined in a September 1994 unappealed, final RO 
administrative decision that the Veteran's service from May 
2, 1989, to May 1, 1993, was honorable.  The RO also 
determined that the character of his service from May 2, 
1993, to March 18, 1994, was dishonorable and a bar to all VA 
benefits.  Therefore, the RO determined that the Veteran is 
ineligible for VA benefits for the period of service that is 
characterized as dishonorable.

In the Veteran's January 2007 substantive appeal, it appears 
as though he raises the claim of entitlement to service 
connection for a lung disorder.  The Board refers this issue 
for any appropriate action.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran is not shown to have a lumbar strain 
attributable to his honorable period of active duty, nor is 
it shown to be related to an undiagnosed illness.  

3.  The Veteran is not shown to have a bilateral foot 
disability, including bilateral pes planus, attributable to 
his honorable period of active duty, nor is it shown to be 
related to an undiagnosed illness.

4.  The Veteran is not currently shown to have a bilateral 
knee disability attributable to his honorable period of 
active duty or a service-connected disability, nor is it 
shown to be related to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A lumbar strain was neither caused or worsened by the 
Veteran's honorable period of service, nor can it be presumed 
to have been caused by his honorable period of service.  
38 U.S.C.A. §§ 1101, 1110, 1117, 1118, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2009).

2.  A bilateral foot disability was not caused or worsened by 
the Veteran's honorable period of service, nor can it be 
presumed to have been caused by his honorable period of 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009). 

3.  A bilateral knee disability was not caused or worsened by 
the Veteran's honorable period of service, nor can it be 
presumed to have been caused by his honorable period of 
service or secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.317 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in March 2006 and April 2006, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2006 notice.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2006 notice was given prior to the 
appealed AOJ decision, dated in August 2006.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  

VA is not required to schedule the Veteran for a physical 
examination because the evidence does not meet the criteria 
set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is 
no credible evidence of an event, injury, or disease in 
service upon which a current disability may be based.  
Additionally, regarding the Veteran's in-service complaints 
for back pain, knee pain, and foot pain, these complaints 
were made during the period of service for which the Veteran 
is ineligible for VA compensation.  As such, the Board will 
not remand these three claims for a medical examination.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  In fact, in an 
April 2006 communication to VA, the Veteran indicated that he 
did not have any additional information to submit in support 
of his claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran essentially contends that his claimed lumbar 
strain, bilateral knee condition, bilateral pes planus had 
their onset in service.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
qualifying chronic disability, which means a chronic 
disability resulting from an undiagnosed illness, a 
medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness specified by the Secretary), or any diagnosed 
illness specified by the Secretary.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to fatigue, signs and 
symptoms involving the skin, headache, muscle pain, joint 
pain, neurological signs or symptoms, neuropsychological 
signs or symptoms, signs and symptoms involving the 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, 
abnormal weight loss, and menstrual disorders.  The illness 
must become manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; 71 Fed. Reg. 75669-75671 (December 18, 2006).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.

There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
rather than undiagnosed illness, the Persian Gulf War 
presumption of service connection does not apply.  38 C.F.R. 
§ 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 
Fed. Reg. 56,703 (1998).

The law affecting compensation for disabilities occurring in 
Persian Gulf War veterans under 38 U.S.C.A. §§ 1117, 1118 
was amended retroactively, effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B).

The Veteran reports that during his service in the Persian 
Gulf, he experienced "elephant feet."  The Veteran's 
enlistment and separation medical examinations are not 
associated with his service treatment records (STRs).  In 
STRs received in January 2008, there is a notation from the 
National Personnel Records Center (NPRC) that concludes there 
are no further outstanding records for the Veteran located at 
the NPRC.  As such, the Board will proceed with the available 
STRs that are currently associated with the claims file.  

A June 1993 STR reflects a complaint of back pain associated 
with a diagnosis of pneumonia.  A December 1993 record notes 
the Veteran's complaint of bilateral knee pain with right 
knee patellar compression.  He was also noted to have tender 
plantar fasciitis of both feet and was given leather inserts 
for his boots.  In a January 1994 STR, the Veteran complained 
of pain in his low back and bilateral knee pain.  He was 
assessed as having lumbar strain and retropatellar pain 
syndrome.  STRs prior to May 1993 are devoid of any treatment 
for any back, bilateral foot, or bilateral knee condition.  
Further, there is no evidence that the Veteran was treated 
for what he characterized as "elephant feet" during his 
service in the Persian Gulf.  

More recent VA treatment records reflect a diagnosis of 
bilateral pes planus, hammertoes, and plantar fascial 
fibromatosis.  There are notations of the Veteran's reports 
of a history of arthritis, but there is no clinical diagnosis 
of such based upon x-rays.  In a May 2006 VA general medical 
examination, the Veteran was diagnosed as having subjective 
arthralgia of the joints, but the examiner noted it was a 
normal examination of the knees.  He was also found to have 
bilateral pes planus and a low back strain.  X-rays of the 
ankles, spine, and feet were all negative.  The examiner also 
indicated that no Gulf War Syndrome was found.  There was no 
opinion given as to the etiology of the bilateral pes planus 
and low back strain.  

Given the evidence as outlined above, the Board finds that 
the Veteran is not entitled to service connection for a 
lumbar sprain, bilateral foot disorder, or bilateral knee 
disorder as the preponderance of the evidence is against 
these claims.

The Veteran has a current diagnosis of a lumbar sprain, but 
there is absolutely no clinical evidence linking it to the 
Veteran's honorable period of service.  Indeed, STRs reflect 
treatment for complaints of back pain in June 1993, but this 
was noted to be during a period of service previously 
determined to be dishonorable.  Additionally, there is no 
finding of arthritis of the lumbar spine to warrant a finding 
of presumptive service connection.  The Board appreciates the 
Veteran assertions that his back disability was caused by his 
service in the Persian Gulf, but there are absolutely no 
clinical records supporting that assertion.  Again, the only 
complaints of any back pain were during the Veteran's period 
of dishonorable service.  Absent a competent medical opinion 
linking the Veteran's current back disability to his period 
of honorable service, service connection must be denied.  

The Board also finds that the Veteran is not entitled to 
service connection for a bilateral knee disability.  First, 
there is no diagnosis of a current bilateral knee 
disability-only subjective arthralgias with no evidence of 
Gulf War Syndrome.  Absent a disease or injury incurred 
during service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Also, in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the Veteran had complaints of 
bilateral knee problems during service in December 1993, and 
was assessed as having retropatellar pain syndrome in January 
1994.  He also had complaints of foot pain in December 1993 
and was given inserts for his boots.  This, however, was 
during a period of service previously deemed to be 
dishonorable.  The Board notes that the Veteran has current 
diagnoses of bilateral pes planus, hammertoes, and plantar 
fascial fibromatosis.  There is no evidence that the Veteran 
has arthritis in the knees and/or feet.  Additionally, there 
is absolutely no clinical evidence of record suggesting that 
the Veteran's claimed bilateral knee and bilateral foot 
conditions had their onset during the Veteran's honorable 
period of service.  Therefore, because there is no evidence 
of a bilateral knee disability or bilateral foot disability 
related to the Veteran's period of honorable service, service 
connection must be denied.  As service connection for a 
bilateral foot disability, including bilateral pes planus, is 
being denied, there is no possibility for a finding of 
secondary service connection for a bilateral knee disability 
due to bilateral pes planus.  

The Board also finds that the Veteran is not entitled to 
service connection for the above-claimed conditions due to an 
undiagnosed illness pursuant to 38 C.F.R. § 3.317.  Indeed 
the Veteran had qualifying service under § 3.317 for 
presumptive diseases for Persian Gulf War veterans.  As he 
has a current diagnosis of lumbar strain and bilateral pes 
planus, he is not entitled to presumptive service connection 
for them as undiagnosed illnesses.  The Veteran does not have 
a concrete diagnosis of any bilateral knee pathology other 
that his subjective complaints of arthralgias.  But, there is 
no indication in the record that the Veteran has a disability 
for which a medical professional has found that its etiology 
is unknown or undeterminable.  Finally, the VA examiner in 
May 2006 indicated that the Veteran had no symptoms 
associated with Gulf War Syndrome.  Absent a finding of a 
disability whose etiology is unknown or undeterminable, 
service connection for an undiagnosed illness in reference to 
the claims of service connection for lumbar sprain, bilateral 
foot disability, and bilateral knee disability are also 
denied on a presumptive basis.  


ORDER

Service connection for lumbar strain is denied.

Service connection for a bilateral foot condition is denied.  

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.


REMAND

Upon preliminary review of the evidence of record and in 
light of the VCAA, the Board finds that further evidentiary 
development is necessary regarding the Veteran's claim of 
service connection for an acquired psychiatric disorder.  

The Veteran contends that his current psychiatric disorders 
had their onset during service.  He originally claimed these 
disabilities as bipolar disorder with memory problems due to 
the Gulf War.  He had service in Southwest Asia from January 
1991 to May 1991-this was during a period of service 
administratively deemed to be honorable.  

The Veteran's STRs are devoid of any treatment for an 
acquired psychiatric disorder or any associated symptoms.  
The Veteran was discharged from service for cocaine 
possession and use.  

Post-service treatment records reflect diagnoses including, 
PTSD, personality disorder, schizoaffective disorder, major 
depressive disorder, multi-substance/cocaine abuse disorder, 
and adjustment disorder.  

In a May 2006 VA treatment record, the Veteran reported 
nightmares, flashbacks, irritability, social isolation and 
increased startle reflex related to Gulf War Combat.  He was 
diagnosed as having PTSD, but there was no indication that 
this diagnosis was based upon any corroborated stressors.  
Additionally, there is no evidence of receipt of combat 
awards or decorations.  The Veteran, however, has not been 
provided notice compliant with the VCAA regarding claims of 
PTSD, nor has he been requested to submit a stressor 
questionnaire in an attempt to verify any stressors.  As 
such, the Board finds that a remand is necessary for an 
attempt to be made to verify any claimed stressors, and if 
they are corroborated, then a VA examination should be 
scheduled to determine whether the Veteran has a valid PTSD 
diagnosis, or other psychiatric disorder, related to his 
period of honorable service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice compliant 
with Veterans Claims Assistance Act of 
2000 (VCAA) regarding his claim of service 
connection for an acquired psychiatric 
disorder, specifically including PTSD.  

2.  The Veteran should be requested to 
provide a detailed account of his claimed 
stressors during service.  If the Veteran 
submits information with enough 
specificity regarding his claimed 
stressors, perform all development deemed 
necessary to corroborate these stressors.  

3.  Thereafter, if there has been stressor 
corroboration, arrange for a VA 
psychiatric examination of the Veteran and 
request the examiner to confirm or rule 
out a diagnosis of PTSD and to identify 
explicitly the stressor(s) supporting any 
PTSD diagnosis.  The examiner should also 
determine the nature and etiology of any 
acquired psychiatric disorders.  If an 
acquired psychiatric disorder, other than 
PTSD, is diagnosed, then the examiner 
should provide an opinion as to whether it 
is at least as likely as not related to 
the Veteran's honorable period of service 
(May 2, 1989, to May 1, 1993).  All 
indicated studies should be performed.

The claims file must be made available to 
the examiner.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


